     Case 3:19-cv-00364-JM-AGS Document 16 Filed 04/20/20 PageID.70 Page 1 of 6


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   BOARD OF TRUSTEES OF THE SAN                            Case No.: 19cv364 JM(AGS)
     DIEGO THEATRICAL PENSION
12
     FUND,                                                   ORDER ON PLAINTIFF’S MOTION
13                                          Plaintiff,       FOR FEES AND COSTS
14   v.
15
     FRANCISCA P. VINCENT, an
16   individual; JOHN L. VINCENT, an
     individual; CAROL KENNISTON, an
17
     individual; and ANNMARIE RIEBEL, an
18   individual,
19                                      Defendants.
20
21             Presently before the court is Plaintiff, Board of Trustees of the San Diego Theatrical
22   Pension Fund’s (“Board of Trustees”) Motion for Fees and Costs. (Doc. No. 14.) Upon
23   consideration of the motion, the court grants the request.
24        I.      Background
25             On February 22, 2019, Plaintiff in Interpleader filed suit in this matter. (Doc. No.
26   1., the “Compl.”) Board of Trustees administers the San Diego Theatrical Pension Trust
27   Fund (the “Trust Fund”) on behalf of a number of participants. One participant, Michael
28   John Vincent, who died on September 14, 2017, designated his mother, Ms. Francisca P.

                                                         1
                                                                                      19cv364 JM(AGS)
     Case 3:19-cv-00364-JM-AGS Document 16 Filed 04/20/20 PageID.71 Page 2 of 6


1    Vincent as his beneficiary. (Id. at ¶ 12.) Based on the terms of the Pension Plan, Mr.
2    Vincent’s beneficiary was entitled to receive a pre-retirement death benefit equal to
3    $23,440.75. (Id. at ¶ 11.)
4           On September 14, 2017, the Administrative Office for the Trust Fund, sent a letter
5    to Ms. Francisca Vincent with documentation informing her of the benefits she was entitled
6    to under the terms of her son’s Pension Plan. (Id. at ¶ 13.) Formal follow up letters were
7    mailed on February 23, 2018 and March 23, 2018. (Id.) Subsequent telephone calls have
8    been made to Ms. Vincent in an attempt to get her to complete the necessary paperwork so
9    that she can receive her son’s death benefits. (Id. at ¶ 14.)
10          However, on January 2, 2018, Ms. Carol Kenniston, Ms. Vincent’s daughter,
11   informed the Trust Fund that her mother “has ripped up the insurance check and refuses to
12   complete the pension paperwork. She has told me she does not want his money at all or
13   anything to do with his death benefits.” (Id. at ¶ 15.) Additional communications with Ms.
14   Kenniston illustrate that her mother maintains her position.
15          Under the terms of the Plan:
16          If no Beneficiary is designated by a Participant or Pensioner, or if a designated
            Beneficiary predeceases the Participant or Pensioner, or survives him but dies
17
            prior to receipt of any benefits under this Article, the benefits provided under
18          the Pension Plan to the beneficiary, if any, may be paid to the surviving person
            or persons in the first of the classes of beneficiaries in which a member
19
            survives the Participant: (1) Participant’s Spouse; (2) Participant’s children;
20          (3) Participant’s parents; (4) Participant’s brothers and/or sisters
21   (Id. at ¶ 16)
22          Defendants Francisca Vincent and John Vincent are the decedent’s/participant’s
23   parents and Carol Kenniston and AnnMarie Riebel are his siblings.
24          The Board of Trustees has received potential claims from more than one of the
25   defendants but because of Ms. Vincent’s refusal to either complete the paperwork
26   necessary to receive the death benefits or to formally renounce her claim, the Board of
27   Trustees is unable to distribute the benefits in accordance with the terms of the Plan.
28          The Board of Trustees prayed for the following judgment in the Complaint:
                                                    2
                                                                                     19cv364 JM(AGS)
     Case 3:19-cv-00364-JM-AGS Document 16 Filed 04/20/20 PageID.72 Page 3 of 6


1           1. That Defendants in Interpleader be ordered to interplead and litigate their
2               respective rights to the above-described funds;
3           2. That Plaintiff in Interpleader be discharged from any and all liability on account
4               of the claims of each of the Defendants in Interpleader;
5           3. That Defendants in Interpleader, and each of the them, be restrained from
6               instituting any action against Plaintiff in Interpleader on their respective claims;
7           4. That Plaintiff in Interpleader be awarded costs and reasonable attorney’s fees as
8               determined by the Court and to be paid to Plaintiff in Interpleader from the above-
9               described funds hereafter deposited in accordance with the Court’s instructions;
10              and
11          5. For such other and further relief as the Court may deem appropriate.
12   (Id. at 5-6.)
13          Defendants were properly served with the summons and complaint. On February 22,
14   2019, a summons issued (Doc. No. 2), that was executed against Defendants Francisca
15   Vincent and John Vincent on March 16, 2019. (Doc. Nos. 5, 6.) On March 28, 2019,
16   Waivers of the Service of Summons were filed with the court that were executed by
17   AnnMarie Riebel and Carol Kenniston on March 7, 2019. (Doc. Nos. 3, 4.)
18          On June 17, 2019, Mr. John Vincent filed an answer to the Complaint wherein he
19   stated that he would “abide by the court’s decision.” (Doc. No. 7.)
20          On July 2, 2019, Board of Trustees requested the Clerk of Court enter default against
21   Defendants Vincent, Riebel and Kenniston. (Doc. No. 9). On July 8, 2019, the Clerk duly
22   entered default against the three defendants. (Doc. No. 10.) On August 5, 2018, Board of
23   Trustees filed the Motion for Default Judgment against Francisca Vincent, Annmarie
24   Riebel, and Carol Kenniston. (Doc. No. 12.)
25          On November 21, 2019, the court granted the motion for default judgment, ordering
26   that the Board of Trustees was discharged from any and all liability on account of the claims
27   ///
28   ///

                                                    3
                                                                                      19cv364 JM(AGS)
     Case 3:19-cv-00364-JM-AGS Document 16 Filed 04/20/20 PageID.73 Page 4 of 6


1    of Ms. Vincent, Ms. Riebel and Ms. Kenniston. (Doc. No. 13 at 7 1.) Ms. Vincent, Ms.
2    Riebel and Ms. Kenniston were restrained from instituting any action against Board of
3    Trustees on their respective claims. (Id.) The court also ordered Plaintiff to deposit with
4    the Court Clerk a check for $23,440.75, plus any applicable interest, representing the death
5    benefit. (Id.) Plaintiff deposited the funds on December 6, 2019.
6              On December 9, 2019, Plaintiff filed its motion for fees and costs. (Doc. No. 14.)
7    As of the date of this order, no opposition to the fee request has been filed.
8        II.      Discussion
9              “Generally, courts have discretion to award attorney fees to a disinterested
10   stakeholder in an interpleader action.” Abex Corp. v. Ski’s Enterprises, Inc., 748 F.2d 513,
11   516 (9th Cir. 1984) (citation omitted); Schirmer Stevedoring Co. Ltd. v. Seaboard
12   Stevedoring Corp., 306 F.2d 188, 194 (9th Cir. 1962) (a party “should be awarded attorney
13   fees for the services of his attorneys in interpleading.”) “The amount of fees to be awarded
14   in an interpleader action is committed to the sound discretion of the district court.” Trustees
15   of Directors Guild of Am.-Producer Pension Benefits Plans v. Tise, 234 F.3d 415, 426 (9th
16   Cir. 2000). “As a general matter, a court will award fees from the proceeds whenever: ‘(1)
17   the party seeking fees is a disinterested stakeholder; (2) who had conceded liability; (3) has
18   deposited the funds into court; and (4) has sought a discharge from liability.’” Wells Fargo
19   Bank, Nat’l Ass’n v. PACCAR Fin. Corp., No. 1-08-cv-00904-AWI-JMS, 2009 WL
20   211386, at *2 (Jan. 28, 2009) (quoting Septembertide Publ’g v. Stein & Day, Inc.,
21   884 F.2d 675, 683 (2d. Cir. 1989).
22             It is clear to the court that Board of Trustees has no interest in the funds and that it
23   has done nothing untoward. The Board of Trustees has attempted to distribute the death
24   benefits to the intended beneficiaries and then took the appropriate action by filing the
25   complaint in interpleader. Moreover, there has been no opposition filed by the only
26
27
     1
      Document numbers and page references are to those assigned by CM/ECF for the docket
28   entry.
                                                       4
                                                                                        19cv364 JM(AGS)
     Case 3:19-cv-00364-JM-AGS Document 16 Filed 04/20/20 PageID.74 Page 5 of 6


1    defendant who has appeared in this matter. Therefore, the court concludes that an award
2    of attorney’s fees is warranted.
3          The Board of Trustees engaged the law firm of Melissa W. Cook & Associates.
4    Plaintiff’s counsel, Jason J. Kennedy, declares that the law firm has performed 39.6 hours
5    of work on this matter for a total fee of $11,915.00 fees but, given the small sum of money
6    involved, “Plaintiff is willing to accept $5,000 in attorney’s fees.” (Doc. No. 14-2 at ¶¶
7    6,7.) Plaintiff also seeks $757.57 in costs. (Id. at ¶ 8.). The court finds the request
8    reasonable as the law firm was engaged to bring the interpleader action, conducted multiple
9    telephone calls with relevant parties, including the insurance company and potential
10   beneficiaries, drafted the complaint, and a review of the costs illustrates they are for
11   effectuating service, filing the complaint, photocopies and postage. (See Doc. No. 14-2 at
12   3-8.) These types of fees and costs are compensable. See Trustees of Directors Guild of
13   Am.–Producer Pension Benefits Plans, 234 F.3d at 426 (compensable expenses include
14   “preparing the complaint, obtaining service of process on the claimants to the fund, and
15   preparing an order discharging the plaintiff from liability and dismissing it from action.”).
16   Accordingly, the court awards Plaintiff $5,756.57 in attorney’s fees and costs.
17         Pursuant to 28 U.S.C. § 2361, in “any civil action of interpleader” a district court
18   may discharge the plaintiff in interpleader from further liability, enjoin the parties from
19   instituting further actions related to the stake, and make all other appropriate orders. See
20   Sun Life Assurance Co of Can. v. Chan’s Estate, No. C-03-2205 SC, 2003 WL 22227881,
21   at *2 (N.D. Cal. Sept. 22, 2003) (“If an interpleading plaintiff has no interest in the stake
22   he should be dismissed”) (quoting Metro. Life Ins. Co. v. Foley, 2002 WL 31399787 at *4
23   (E.D. La., Oct. 22, 2002)). Here, since the Board of Trustees has no discernable interest in
24   this litigation other than distributing the death benefits and has fulfilled this obligation by
25   depositing the death benefits with the Clerk of Court, the court finds discharging the Board
26   of Trustees from the case is appropriate without any further motion practice. See, e.g., OM
27   Financial Life Ins. Co.v. Helton, No CIV. 2:09-1989 WBS EFB, 2010 WL 3825655, at *3
28   (E.D. Cal. Sept. 28, 2010) (a disinterested stakeholder should be readily discharged from

                                                    5
                                                                                     19cv364 JM(AGS)
Case 3:19-cv-00364-JM-AGS Document 16 Filed 04/20/20 PageID.75 Page 6 of 6
